Case: 1:18-cv-00890-WOB-KLL Doc #: 70-1 Filed: 12/02/19 Page: 1 of 1 PAGEID #: 557

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Pioneer Mechanical Services, LLC : CASE NO. 1:18-cv-00890
Plaintiff, :
VS. Hon. Judge Karen L. Litkovitz
HGC Construction Co.,
Defendant,

V.

Endurance Assurance Corporation

Third-Party Defendant

 

ORDER SUBSTITUTING PLAINTIFF AND COUNSEL

 

This matter came before the Court on the plaintiff's Motion to Substitute Plaintiff and to
Substitute Counsel for Plaintiff ("Motion") pursuant to Rule 25(C) of the Federal Rules of Civil
Procedure. Upon consideration of the Motion and for good cause shown, the Court hereby
orders that Natalie Lutz Cardiello, Chapter 7 Trustee for Pioneer Mechanical Services, LLC,
shall be substituted as Plaintiff in this action. The Court further orders that Richard D. Nelson
and Nicolas A. Zuccarelli of the firm of Cohen, Todd, Kite & Stanford, LLC shall be substituted

for Wayne M. Chiurazzi and John K. Bryan of The Chiurazzi Law Group as counsel for Plaintiff

Hon. Judge Karen Gd |

in this action.

IT IS SO ORDERED.

1059786. |
